Name: Commission Regulation (EEC) No 2155/89 of 18 July 1989 and providing for the administration of Community tariff quotas for fresh or chilled tomatoes and strawberries originating in the African, Caribbean and Pacific States or the overseas countries and territories (1989/1990)
 Type: Regulation
 Subject Matter: tariff policy;  executive power and public service;  plant product
 Date Published: nan

 No L 207/10 Official Journal of the European Communities 19. 7. 89 COMMISSION REGULATION (EEC) No 2155/89 of 18 July 1989 ^ and providing for the administration of Community tariff quotas for fresh or chilled tomatoes and stra*whemes originating in the ^A^frican, ^^anbbcan and Pacific States or the overseas countries and territories (1989/1990) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of &gt; 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or the overseas countries and territories ('), as last amended by Regulation (EEC) No 967/89 (2), an in particular Articles 13 and 22 thereof, Regulation (EEC) No 1035/72 (4), as last amended by Regulation (EEC) No 1119/89 (*), until 31 December 1989 and 31 December 1990 respectively ; whereas, consequently, the abovemntioned tariff concession is not currently applicable inv Spain or Portugal, but from 1 January 1990 it will apply throughout the Community except in Portugal ; whereas from this date and within the limits of its tariff quotas Spain must apply customs duties calculated in accordance with the abovementioned protocol to the third ACP-EEC Convention ; Whereas it is in particular necessary to ensure that all Community importers enjoy equal and uninterrupted access to the abovementioned quotas and that the rates laid down for those quotas should apply consistently to all imports of the products concerned into all Member States until the quotas have been used up ; whereas, in the present case, it would appear advisable not to allocate the quotas among the Member States, without prejudice to the drawing against the quota volumes of such quantities as they may need, under the conditions and according to the procedures specified in Article 3 ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning . the administration of the quotas may be carried out by any of its members ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Whereas Article 13 of Regulation (EEC) No 486/85 provides for the opening by the Community of quotas for imports into the Community of the following :  2 000 tonnes of fresh or chilled tomatoes falling within CN code ex 0702 00 1 0, for the period 1 5 November 1989 to 30 April 1990, and,  1 100 tonnes of strawberries falling within CN code ex 0810 10 90, for the period 1 November 1989 to 28 February 1990, originating in the countries in question ; Whereas the customs duties applicable within the limit of these quotas are set at 4,4 % with a minimum duty of ECU 0,8 per 100 kilograms net weight for tomatoes and at 5,6 % for strawberries ; whereas these Community tariff quotas should be opened for the abovementioned periods ; HAS ADOPTED THIS REGULATION : Whereas under Regulation (EEC) No 1820/87 of 25 June 1987 concerning the application of Decision No 2/87 of the ACP-EEC Council of Ministers on the advance implementation of the Protocol to the third ACP-EEC Convention consequent on the Accession of the Kingdom of Spain and the Portuguese Republic to the European Community (3), Spain and Portugal may postpone implementation of the preferential arrangements for fruit and vegetables covered by Article 1 1 . The customs duties applicable to imports into the Community as constituted at 31 December 1985 of the following products originating in the African. Caribbean and Pacific States of the overseas countries and territories shall be suspended at the levels indicated and within the limits of the Community tariff quotas as shown below : 0 OJ No L 61 , 1 . 3 . 1985, p. 4. 0 OJ No L 103, 15 . 4. 1989, p. 1 . (4 OJ No L 172, 30 . 6. 1987, p. 1 . (4) OJ No L 118, 20. 5. 1972, p . 1 . O OJ No L 118, 29. 4. 1989, p . 12. 19 . 7 . 89 Official Journal of the European Communities No L 207/11 Order No CN code Description Amount of quota (in tonnes) Quota duty &lt;%) 09.1602 ex 0702 00 10 Fresh or chilled tomatoes, from 15 November 1989 to 30 April 1990 2 000 4,4 subject to a minimum of ECU 0,8 per 100 kg net 09.1604 ex 0810 10 90 Strawberries, from 1 November 1989 to 28 February 1990 1 100 5,6 2. The provisions of this Regulation shall apply throughout the Community except for Portugal from 1 January 1990 . 3 . From that date and within the limits of the tariff quotas Spain shall apply customs duties calculated in accordance with the Protocol to the third ACP-EEC Convention consequent on the Accession of Spain and Portugal to the European Communities. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission , which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer preserves an entry for release for free circulation in a Member State in respect of a product covered by this Regulation, applying to take advantage of the preferential arrangements, and the entry is accepted by the customs authorities, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to requirements from the quota. Requests for drawings, indicating the data on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authorities of the Member States concerned accepted the entries for release for free circulation to the extent that the available balance so permits. If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota as soon as possible. If the quantities requested are greater than the available balance of the quota, the balance shall be allocated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products concerned have free access to the quotas for such time as the residual balance of the quotas so permits. Article 5 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on 1 November 1989 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 July 1989 . For the Commission Christiane SCRIVENER Member of the Commission